Citation Nr: 0531615	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in September 1997.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

As an initial matter, service connection for the cause of the 
veteran's death was previously denied by an October 1997 
rating action.  Although the RO treated the appellant's more 
recent claim as reopened, the Board must also asses whether 
new and material evidence has been submitted sufficient to 
reopen the claim of service connection.  Wakeford v. Brown, 8 
Vet. App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine whether there is new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, the issue on appeal has 
been characterized as set forth on the title page.       

By a March 2004 decision, the Board denied the appellant's 
claim to reopen a previously denied claim of entitlement to 
service connection  for the cause of the veteran's death.  
The appellant appealed the Board's decision to the Court.  
The Office of General Counsel for VA and the appellant, by 
and through her attorney, filed a joint motion for remand, 
dated in September 2004.  In an Order, dated in September 
2004, the Court granted the joint motion, vacated the Board's 
March 2004 decision, and remanded the claim to the Board for 
further review.    

In a July 2005 decision, the Board remanded this case and 
noted that in a VA Form 9, received by the RO on March 7, 
2003, the appellant indicated that she desired a hearing at 
the RO before the Board.  Thus, the Board directed the RO to 
place the appellant's name on the docket for a hearing before 
the Board at the RO.  However, in a letter from the 
appellant's representative, dated in August 2005, the 
appellant's representative stated that because of the 
appellant's age and health, she was not able to travel to 
either Chicago or Washington, D.C. for a hearing.  Thus, 
according to the appellant's representative, the appellant 
withdrew any pending request for a hearing and requested that 
her case be forwarded to the Board.  

In May 2005, the appellant's representative submitted a brief 
in support of the appellant's claim.  In the brief, the 
appellant's representative raised the issue of entitlement to 
compensation benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.  

The Board notes that the decision set out below grants the 
claim to reopen.  In this regard, the underlying issue of 
entitlement to service connection for the cause of the 
veteran's death is remanded to the RO via the Appeals 
Management Center in Washington, D.C.   


FINDINGS OF FACT

1.  By an October 1997 unappealed rating action, the RO 
denied a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Evidence received since the October 1997 denial, when 
considered in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the cause of the veteran's death.  




CONCLUSION OF LAW

Evidence received since the unappealed October 1997 rating 
decision is new and material; the claim of service connection 
for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, and entitlement to DIC, the evidence must show that a 
service-connected disability was either a principal or 
contributory cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2005).


By an October 1997 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis that the 
evidence of record failed to show that the cause of the 
veteran's death (lung cancer) was related to military 
service.  In October 1997, the appellant was provided notice 
of the decision and of her appellate rights.  She did not 
file a timely notice of disagreement after receiving this 
notice.    

"A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement."  38 C.F.R. § 20.201 
(2005).  To be timely, a notice of disagreement must be filed 
within one year from the date on which the agency of original 
jurisdiction mails notice of its determination to the 
claimant.  38 C.F.R. § 20.302(a) (2005).  The date of mailing 
of the letter of notification of the determination will be 
presumed to be the same as the date of that letter for the 
purpose of determining whether a notice of disagreement has 
been timely filed.  Id.  

The appellant filed certain documents within one year from 
the date of the October 1997 notice of denial, but none 
constitutes a notice of disagreement.  She filed a VA Form 
21-4138, Statement in Support of Claim, in November 1997 and 
another VA Form 21-4138 in February 1998, both of which 
concerned possible entitlement to accrued benefits due the 
veteran at the time of his death.  Neither of these 
statements took issue with the October 1997 denial of 
entitlement to service connection for the veteran's cause of 
death.  She filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse, in June 1998 in which 
she signified that she was not contending that the veteran's 
death was due to service and did not take issue with the 
October 1997 denial.

In January 1998, the appellant submitted an administrative 
claim to the VA under the Federal Tort Claims Act, alleging 
that negligent delay in diagnosis and treatment by the VA 
contributed to the veteran's death.  A routing and 
transmittal slip, dated in March 1998, from the Regional 
Counsel to the RO, shows that at that time, the Regional 
Counsel notified the RO of the appellant's medical 
malpractice tort claim and requested a summary of the 
veteran's claims file.  Thus, the January 1998 submission to 
the VA Regional Counsel concerned a medical malpractice tort 
claim, and upon a review of the claim, there is no evidence 
showing that the appellant took issue with the October 1997 
denial.  

Because the appellant did not file a notice of disagreement 
taking issue with the October 1997 denial within one year 
from the date that notice of the decision was mailed to her, 
that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2005).  Once a decision becomes final, 
new and material evidence is required to reopen the claim 
which was denied.  38 U.S.C.A. § 5108.        

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156 
(2005); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in May 2001.      

The evidence of record considered in the October 1997 rating 
action consisted of the veteran's service medical records and 
the veteran's Certificate of Death.  

The veteran's Certificate of Death indicates that he died in 
September 1997 at the age of 72.  According to the 
Certificate of Death, the cause of the veteran's death was 
lung cancer.  At the time of the veteran's death, service 
connection was in effect for the residuals of a right wrist 
fracture, which were rated as 20 percent disabling.     


The veteran's service medical records are negative for any 
complaints or findings of lung cancer.  

In this case, "new" evidence has been added to the record 
since the October 1997 rating decision, the last prior final 
denial of entitlement to service connection for the cause of 
the veteran's death, concerning that issue.  This evidence 
includes VA medical records, dated in August and September 
1997, which show a diagnosis of lung cancer; a discharge 
summary from a private hospital, dated in September 1997 and 
prepared by the veteran's attending physician, Sudarshan K. 
Komanapalli, M.D., detailing the veteran's final illness and 
death with lung cancer, pleural effusion, and atrial 
fibrillation; a February 2000 letter by Dr. Komanapalli in 
which Dr. Komanapalli stated that the veteran died from lung 
cancer and had a long history (50 years) of smoking prior to 
his diagnosis of cancer, and that it was Dr. Komanapalli's 
opinion that the veteran's lung cancer was due to his 
smoking; a March 2000 letter from DJS stating that she was 
the veteran's sister and that to the best of her knowledge, 
the veteran did not use tobacco before he joined the Navy; 
statements dated in 2001 by acquaintances of the veteran to 
the same effect as that of DJS; statements or letters, either 
dated in 2001 or 2002 or undated, by the appellant also to 
the effect that the veteran did not use tobacco before he 
went into the service and claiming that he became dependent 
upon nicotine during service; and a private medical statement 
from Jo-Mel S. Labayog, M.D., dated in October 2002, in which 
Dr. Labayog stated that she had initially treated the veteran 
in August 1997, when he was diagnosed with clinical stage 
III-B non small cell lung cancer, and that given that the 
veteran had a significant tobacco intake, with a one pack per 
day (365 packs per year) smoking history, it was likely that 
that significant cigarette smoking history contributed to the 
veteran's diagnosis and eventual demise from lung cancer.    

The Board has reviewed the aforementioned evidence and has 
determined that it is "new" because it was not of record at 
the time of the last final disallowance of the claim and is 
not merely redundant of other evidence that was.  In 
addition, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the aforementioned evidence is both "new and material."  
Specifically, the appellant's lay opinion that the veteran 
became addicted to nicotine through the use of tobacco 
products (cigarettes) during service, continued to smoke 
cigarettes after service for the rest of his life, and 
developed the lung cancer from which he died as a result of 
his smoking, was not previously of record.  In addition, the 
private medical statements from Dr. Komanapalli, dated in 
February 2000, and Dr. Labayog, dated in October 2002, which 
link the veteran's history of smoking to his lung cancer and 
subsequent death, and are offered in support of the 
appellant's contention that the use of tobacco and the 
development of an addiction to nicotine during service led to 
the veteran's death from lung cancer, were also not 
previously of record and, as such, they tend to support the 
appellant's claim in a manner not previously shown.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is reopened.   


ORDER

New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
received; to this extent, the appeal is granted.  


REMAND

In view of the Board's decision above, the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death must be adjudicated on a de novo basis 
without regard to the finality of the October 1997 rating 
decision.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).     

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is entitlement to service 
connection for the cause of the veteran's death.  
Additionally, she has not been informed as to what evidence 
she is to submit and what evidence VA will obtain.  Thus, the 
Board must remand the appellant's claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions of the VCAA.   

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  In 
this regard, the appellant should be 
provided a VCAA notice letter and 
specifically told of the information or 
evidence she needs to submit to 
substantiate her claim, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The appellant should also be asked to 
submit all pertinent information or 
evidence in her possession.  38 C.F.R. 
§ 3.159.     

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and her representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.     

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


